994 A.2d 522 (2010)
202 N.J. 37
In The Matter of Gerald J. COUNCIL, a Judge of The Superior Court.
D-84 September Term 2009, 065790.
Supreme Court of New Jersey.
May 3, 2010.

ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that GERALD J. COUNCIL, a Judge of the Superior Court, be publicly reprimanded for violating Canon 1 (a judge should observe high standards of conduct so the integrity and independence of judiciary may be preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of judiciary), and Canon 3C(1) (a judge should disqualify himself in any proceeding in which the judge's impartiality might reasonably be questioned and when a person within a third-degree of relationship to the judge is a party to a proceeding) of the Code of Judicial Conduct and Rule 2:15-8(a)(6) (a judge should not engage in conduct prejudicial to the administration of justice that brings the judicial office into disrepute);
And respondent, through counsel, having accepted the findings of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And the Court having determined that an admonition is the appropriate sanction for respondent's misconduct;
And good cause appearing;
*523 It is ORDERED that the Court hereby adopts the findings of the Advisory Committee on Judicial Conduct and admonishes GERALD J. COUNCIL, a Judge of the Superior Court, for his violations of Canons 1, 2A, and 3C(1) of the Code of Judicial Conduct and Rule 2:15-8(a)(6).